Waddell & Reed Advisors Select Preferred Annuitysm Nationwide Life Insurance Company Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-12 The date of this prospectus is May 1, 2007. This prospectus contains basic information you should understand about the contracts before investing – the annuity contract is the legally binding instrument governing the relationship between you and Nationwide should you choose to invest.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisors, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2007), which contains additional information about the contracts and the variable account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 29.For general information or to obtain free copies of the Statement of Additional Information, call Nationwide's service center at 1-866-221-1100 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin Ohio, 43017-5122 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov.Information about this product can be found at www.waddell.com. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC, NCUSIF, or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the contract value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, with respect to the Extra Value Options, be aware that the cost of electing the option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the Extra Value Option credits. The following is a list of the underlying mutual funds available under the contract. Nationwide Variable Insurance Trust · Nationwide NVIT Investor Destinations Funds: Class II Ø Nationwide NVIT Investor Destinations Aggressive Fund: Class II Ø Nationwide NVIT Investor Destinations Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderate Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II W&R Target Funds, Inc. · Asset Strategy Portfolio* · Balanced Portfolio · Bond Portfolio* · Core Equity Portfolio · Dividend Income Portfolio · Energy Portfolio · Global Natural Resources Portfolio · Growth Portfolio · High Income Portfolio* · International Growth Portfolio · International Value Portfolio · Micro Cap Growth Portfolio · Mid Cap Growth Portfolio · Money Market Portfolio · Mortgage Securities Portfolio · Real Estate Securities Portfolio · Science and Technology Portfolio · Small Cap Growth Portfolio · Small Cap Value Portfolio · Value Portfolio 1 The following underlying mutual fund is only available in contracts for which good order applications were received before April 2, 2007: W&R Target Funds, Inc. · Limited-Term Bond Portfolio * These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. Purchase payments not invested in the underlying mutual funds of the Nationwide Variable Account-12 ("variable account") may be allocated to the fixed account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). 2 Glossary of Special Terms Accumulation unit - An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date - The date on which annuity payments begin. Annuity commencement date- The date on which annuity payments are scheduled to begin. Annuity unit - An accounting unit of measure used to calculate the value of variable annuity payments. Contract value - The value of all accumulation units in a contract plus any amount held in the fixed account, any amount held under Guaranteed Term Options and any amounts transferred as a loan to the collateral fixed account. Contract year - Each year the contract is in force beginning with the date the contract is issued. FDIC - Federal Deposit Insurance Corporation. Fixed account- An investment option that is funded by Nationwide's general account. General account- All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity or IRA - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract- A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Nationwide - Nationwide Life Insurance Company. NCUSIF - National Credit Union Share Insurance Fund. Net Asset Value- The value of one share of an underlying mutual fundat the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plan - A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-Only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts - Divisions of the variable account for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Tax Sheltered Annuity - An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code.None of the Tax Sheltered Annuities sold under this prospectus are subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). Valuation date - Each day the New York Stock Exchange and Nationwide's home office are open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period- The period of time commencing at the close of a valuation date and ending at the close of business for the next succeeding valuation date. Variable account - Nationwide Variable Account-12, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 6 Underlying Mutual Fund Annual Expenses 8 Example 8 Synopsis of the Contracts 8 Purpose of the contract Minimum Initial and Subsequent Purchase Payments Credit on Purchase Payments Charges and Expenses Annuity Payments Taxation Ten Day Freelook Condensed Financial Information 11 Financial Statements 11 Nationwide Life Insurance Company 11 General Distributor 11 Investing in the Contract 11 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 14 Distributions, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitabilty Standard Charges and Deductions 16 Variable Account Charge Contract Maintenance Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 19 Death Benefit Options Spousal Protection Annuity Option Beneficiary Protector II Option Extra Value Options Capital Preservation Plus Option Lifetime Income Option Spousal Continuation Benefit Capital Preservation Plus Lifetime Income Option Income Benefit Investment Options Removal of Variable Account Charges 37 Ownership and Interests in the Contract 37 Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Co-Annuitant Joint Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 38 Minimum Initial and Subsequent Purchase Payments Purchase Payment Credits Pricing Allocation of Purchase Payments Determining the Contract Value Transfer Requests Transfers Prior to Annuitization 4 Table of Contents (continued) Page Transfers After Annuitization Transfer Restrictions Right to Examine and Cancel 43 Surrender (Redemption) Prior to Annuitization 43 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrender (Redemption) After Annuitization 44 Surrenders Under Certain Plan Types 44 Surrenders Under a Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Loan Privilege 45 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 46 Contract Owner Services 46 Asset Rebalancing Dollar Cost Averaging Fixed Account Interest Out Dollar Cost Averaging Systematic Withdrawals Death Benefits 47 Death of Contract Owner Death of Annuitant Death of Contract Owner/Annuitant Death Benefit Payment Death Benefit Calculations Annuity Commencement Date 52 Annuitizing the Contract 52 Annuitization Date Annuitization Fixed Annuity Payments Variable Annuity Payments Frequency and Amount of Annuity Payments Annuity Payment Options 53 Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 Statements and Reports 54 Legal Proceedings 54 Table of Contents of Statement of Additional Information 57 Appendix A: Underlying Mutual Funds 58 Appendix B: Condensed Financial Information 61 Appendix C: Contract Types and Tax Information 67 5 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) 8%1 Maximum Loan Processing Fee $252 Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Maximum Annual Contract Maintenance Charge $504 Annual Loan Interest Charge 2.25%5 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets) Variable Account Charge 1.25% Death Benefit Options (eligible applicants may purchase one as a replacement for the standard death benefit) Five-Year Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.05% 1.30% One-Year Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.15% 1.40% One-Month Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.30% 1.55% Combination Enhanced Death Benefit Option Total Variable Account Charges (including this option only) 0.40%6 1.65% (continued on next page) 1 Range of CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 8 CDSC Percentage 8% 8% 7% 7% 6% 5% 4% 2% 0% The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide may assess a loan processing fee at the time each new loan is processed.Currently, Nationwide does not assess a loan processing fee 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 4 The Contract Maintenance Charge is deducted annually from all contracts containing less than $50,000 on each contract anniversary.This charge is permanently waived for any contract valued at $50,000 or more on any contract anniversary.If assessed, the Contract Maintenance Charge is deducted proportionately from each sub-account, the fixed account, and the Guaranteed Term Options based on the value in each option as compared to the total contract value. 5The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance. 6 The Combination Enhanced Death Benefit Option is only available for contracts with annuitants age 80 or younger at the time of application. 6 Recurring Contract Expenses (continued) Spousal Protection Annuity Option Total Variable Account Charges (including this option only) 0.10% 1.35% Beneficiary Protector II Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.35%. 0.35% 1.60% Extra Value Options (eligible applicants may purchase one) 3% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 8 contract years will be assessed a fee of 0.50% by decreasing the interest we credit to amounts allocated to the Fixed Account or the Guaranteed Term Options. 0.50%7 1.75% 4% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 8 contract years will be assessed a fee of 0.60% by decreasing the interest we credit to amounts allocated to the Fixed Account or the Guaranteed Term Options. 0.60%8 1.85% Capital Preservation Plus Lifetime Income Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of 1.00% by decreasing the interest we credit to amounts allocated to the Fixed Account or the Guaranteed Term Options9 1.00%10 2.25% Capital Preservation Plus Option (available for 150 days after the later of March 1, 2005 or the date state approval is received for the Capital Preservation Plus Lifetime Income Option) Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of 0.50%by decreasing the interest we credit to amounts allocated to the Fixed Account or the Guaranteed Term Options. 0.50% 1.75% Lifetime Income Option Total Variable Account Charges (including this option only) 1.00%11 2.50% Spousal Continuation Benefit Total Variable Account Charges (including this option and the Lifetime Income Option only) 0.15%12 2.65% 1 Nationwide will discontinue deducting the charge associated with the 3% Extra Value Option 8 years from the date the contract was issued. 2
